                    Case 1:16-cv-07499-JMF Document 74 Filed 04/30/20 Page 1 of 1

                             LEE LITIGATION GROUP, PLLC
                                        148 W. 24th Street, eighth Floor
                                                New York, NY 10011
                                                  Tel: 212-465-1180
                                                  Fax: 212-465-1181
                                            info@leelitigation.com



          WRITER’S DIRECT:         212-661-1008
                                   anne@leelitigation.com
                                                                                              April 30, 2020
          Via ECF
          The Honorable Jesse M. Furman, U.S.D.J.
          United States District Court
          Southern District of New York
          40 Foley Square
          New York, NY 10007

                             Re:           Santiago v. The Tequila Gastropub LLC et al
                                           Case No. 16-cv-7499

          Dear Judge Furman:

                  We are counsel to Plaintiffs in the above-captioned matter. As per the Court’s Order dated
          April 22, 2020 (Docket No. 70), Defendants were required to file any opposition to Plaintiffs’
          Motion to Enforce the Settlement Agreement by April 29, 2020. As required, Plaintiffs filed proof
          of service of the Order on Defendants on April 24, 2020 (Docket No. 71). Because Defendants
          have failed to file an opposition, we write to respectfully request that the Court grant Plaintiffs’
          Motion as unopposed.

                  We thank Your Honor for considering this matter.

          Respectfully,

            /s/ Anne Seelig
            Anne Seelig, Esq.
Plaintiffs' motion to enforce the settlement agreement approved by the Court on January 25, 2018, is GRANTED as
unopposed and for substantially the reasons stated in Plaintiffs' Memorandum of Law, ECF No. 69. See Sugar v.
Greenburgh Eleven Union Free Sch. Dist., No. 18-CV-67 (VB), 2020 WL 2036853, at *2 (S.D.N.Y. Apr. 28, 2020)
("[D]istrict courts are empowered to enforce such settlement agreements summarily." (internal quotation marks
omitted)).

Plaintiffs' counsel's request for attorney's fees at an hourly rate of $550 for Ms. Seelig and $125 for her paralegal, Ms.
Driver, is DENIED. Courts in this District have repeatedly found such rates unreasonably high. See, e.g., Galindo v.
East Cty. Louth Inc., No. 16-CV-9149 (KPF), 2017 WL 5195237, at *5 (S.D.N.Y. Nov. 9, 2017) (finding an hourly rate
of $325 reasonable for Ms. Seelig's work in a "straightforward FLSA/NYLL action"); Abreu v. Congregation Yetev Lev
D'Satmar Meats & Poultry, Inc., No. 17-CV-272 (KAM) (LB), 2019 WL 2526087, at *5 (E.D.N.Y. June 16, 2019)
(finding an hourly rate of $300 reasonable for Ms. Seelig and $85 reasonable for a paralegal). Accordingly, the Court
awards attorney's fees at an hourly rate of $300 for Ms. Seelig and $85 for Ms. Driver, for a total of $427.50.

The Clerk of Court is directed to terminate ECF No. 67. SO ORDERED.


                                                                                           April 30, 2020
